Citation Nr: 1603834	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-10 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, including as secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type 2. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus, type 2. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and October 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with  the claims file.  

In January 2011 and November 2012, the Board remanded the appeal for additional development.  In August 2013, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand, and in May 2014 the Court issued an Order which vacated the Board's August 2013 decision and remanded the case to the Board for readjudication in accordance with the Joint Motion for Remand.  The Veteran's claims were again denied by an October 2014 Board decision, and the Veteran again appealed to the Court, which vacated the Board's October 2014 decision and granted a Joint Motion for Remand by Order dated May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitled to service connection for diabetes as a result of Agent Orange exposure during service.  He claims his hypertension and peripheral neuropathy of the extremities are secondary to his diabetes.  

During this appeal, the Veteran has reported that during his tour in Thailand he was stationed in Korat, and on one occasion was on temporary duty (TDY) in Ubon for a period of 30 days in July 1969.  He reports that during that TDY period he was sent into a jungle area, in an unknown location, to repair a downed aircraft.  He   has alleged he ran near the perimeter during an attack on Ubon in 1969 and that    he repaired airplanes at the end of the runway near the perimeter.  He has also alleged TDY to Takhili AFB and has alleged exposure near the perimeter at Korat.  Specifically, he testified that while in Korat he drove people to and from the perimeter and that he sometimes had to cross the perimeter when airplanes aborted landings and he had to service them.  He also claimed exposure to Agent Orange while working on aircraft used in Vietnam.  
  
As the Veteran has alleged working on aircraft while on active duty, and in light of recent changes to the regulations pertaining to contact with C-123 aircraft used during Operation Ranch Hand, remand to ask the Veteran to identify the types of aircraft he serviced while in the military is warranted.  See 38 C.F.R. § 3.307(a)(6)(v).  

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to indicate whether he worked on C-123 aircraft during his service with the Air Force and if so, to provide the dates of such activity and the location where such work occurred.  

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim on appeal, to include consideration of the evidence received since the last supplemental statement of the case, including evidence submitted by the Veteran's attorney in July 2015.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

